—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 20, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
At a meeting held July 3, 1997, the employer informed claimant, a part-time secretary, that her employment would be ending on August 31, 1997 due to lack of funding. In addition, the employer also criticized claimant’s job performance. Feeling harassed and humiliated due to the employer’s criticism of her job performance, claimant submitted a letter of resignation and ceased working on July 8, 1997. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without cause. While claimant asserts that the criticism from her employer was unjustified, it has been held that criticism from an employer does not necessarily constitute good cause for leaving one’s employment, even if the employer is perceived as unduly critical (see, Matter of Grippi [Commissioner of Labor], 257 AD2d 883; Matter of Loria [Commissioner of Labor], 254 AD2d 676). Under the circumstances presented here, we find no reason to disturb the Board’s decision.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.